DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 7, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REUTHER et al. (US 2007/0192300 A1), hereinafter REUTHER. 
As to claim 1, REUTHER discloses a method comprising: receiving data characterizing a result set corresponding to a query of a social media dataset (Fig. 2, Para. 43), the query including a first context including a first context identifier (Fig. 5, Para. 17; 86, “caching the results as they are received from the one or more content sources; merging results in response to the formatted query to the one or , 
the result set (Para. 47) including a first entity and a second entity, the first entity including a first entity identifier and the second entity including a second entity identifier (Para. 32, “Results lists are merged with a goal of placing the most relevant entries first for the user's convenience. To reduce the associated computational overhead, lists may not be merged based on an examination of every single entry. Rather, the lists may be merged based on an examination of a smaller number of entries from each list”, where entries of the list includes a first entity and a second entity); 
deduplicating a key set including a first fixed length key characterizing the first entity identifier in the first context, the key set further including a second fixed length key characterizing the second entity identifier in the first context (Para. 14; 64; 67, “Traditional de-duplication algorithms remove all duplicates based on a metadata field value or set of field values [Para. 14]. After individual results are received, the Merge Process 138 may merge the source-specific results according to a merging algorithm or program, which may include local ranking scores, source ordering values, source-specific general scores and/or other source factors as well as result-based ranking, such as relevancy or accuracy, and usage factors such as ; 
determining a first relevance score associated with the first context using the deduplicated key set including the first fixed length key and the second fixed length key; (Para. 14; 31; 67, “A method of ranking search results may involve determining a relevance score for a resource (e.g., resource, website, image) in view of a query [Para. 31]. After individual results are received, the Merge Process 138 may merge the source-specific results according to a merging algorithm or program, which may include local ranking scores, source ordering values, source-specific general scores and/or other source factors as well as result-based ranking, such as relevancy or accuracy, and usage factors such as demographics, traffic patterns, user personalization and community values, etc. The Merge Process 138 may retain or remove duplicate results according to user, device and/or other preferences or processes that may be applied to the results [Para. 67]”. Thus, a first relevance score is being determined using the de-duplication algorithms); and 
providing the first relevance score (Fig. 6, Para. 17; 87, The combined results set contains items from Source A and items from Source B and is arranged by sorting the respective results items by their associated global score-if, as shown by 650. [Para. 87]. Formatting the results for delivering to the user based on device or requester .

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, REUTHER discloses wherein the first context includes a hashtag, a profile identifier, a user identifier, a theme, an emoji, a site, a uniform resource locator, an organization, a profile gender, a profile profession, a profile location, a set of accounts followed by the profile, a set of words used in posts created by the profile, and/or a set of interests of the profile (Para. 43, “Query Context: may include demographic information, such as user sex, age, and marital status; social networking information such as community, locale, group memberships; and/or other data may also be received by a search engine”. Thus, the first context includes a hashtag, a profile identifier, a user identifier, a theme, an emoji, a site, a uniform resource locator, an organization, a profile gender, a profile profession, a profile location, a set of accounts followed by the profile, a set of words used in posts created by the profile, and/or a set of interests of the profile).


 discloses a system comprising: at least one data processor; memory storing instructions which, when executed by the at least one data processor (Fig. 8, Para. 157), causes the at least one data processor to perform operations comprising: receiving data characterizing a result set corresponding to a query of a social media dataset (Fig. 2, Para. 43), 
the query including a first context including a first context identifier (Fig. 5, Para. 17; 86, “caching the results as they are received from the one or more content sources; merging results in response to the formatted query to the one or more content sources; merging results based at least in part on one or more user, source, content, and/or distribution channel ranking factors, while de-duplicating items according to known or perceived user or distributor preferences; formatting the results (i.e. characterizing a result set) for delivering to the user based on device or requester characteristics [Para. 17]. Source taxa may be retrieved using taxa identifiers (i.e. a first context identifier) stored in the query context at step 520 [Para. 86]”.), 
the result set (Para. 47) including a first entity and a second entity, the first entity including a first entity identifier and the second entity including a second entity identifier (Para. 32, “Results lists are merged with a goal of placing the most relevant entries first for the user's convenience. To reduce the associated computational overhead, lists may not be merged based on an examination of every single entry. Rather, the lists may be merged based on an examination of a smaller number of entries from each list”, where entries of the list includes a first entity and a second entity); 
deduplicating a key set including a first fixed length key characterizing the first entity identifier in the first context, the key set further including a second fixed length key characterizing the second entity identifier in the first context (Para. 14; 64; 67, “Traditional de-duplication algorithms remove all duplicates based on a metadata field value or set of field values [Para. 14]. After individual results are received, the Merge Process 138 may merge the source-specific results according to a merging algorithm or program, which may include local ranking scores, source ordering values, source-specific general scores and/or other source factors as well as result-based ranking, such as relevancy or accuracy, and usage factors such as demographics, traffic patterns, user personalization and community values, etc. The Merge Process 138 may retain or remove duplicate results according to user, device and/or other preferences or processes that may be applied to the results [Para. 67]”. Thus, the federated search engine de-duplicates a set of field values such as a key set.); 
determining a first relevance score associated with the first context using the deduplicated key set including the first fixed length key and the second fixed length key (Para. 14; 31; 67, “A method of ranking search results may involve determining a relevance score for a resource (e.g., resource, website, image) in view of a query [Para. 31]. After individual results are received, the Merge Process 138 may merge the source-specific results according to a merging algorithm or program, which may include local ranking scores, source ordering values, source-specific general scores and/or other source factors as well as result-based ranking, such as relevancy or accuracy, and usage factors such as demographics, traffic patterns, user ; and 
providing the first relevance score (Fig. 6, Para. 17; 87, The combined results set contains items from Source A and items from Source B and is arranged by sorting the respective results items by their associated global score-if, as shown by 650. [Para. 87]. Formatting the results for delivering to the user based on device or requester characteristics; and returning the formatted results to the requester [Para. 17]”. Thus, the first relevance score is being provided to the requester shown in Fig. 6.).

As to claim 20, REUTHER discloses a non-transitory computer program product storing instructions, which when executed by at least one data processor of at least one computing system (Fig. 8, Para. 157), implement operations comprising: receiving data characterizing a result set corresponding to a query of a social media dataset (Fig. 2, Para. 43), 
the query including a first context including a first context identifier (Fig. 5, Para. 17; 86, “caching the results as they are received from the one or more content sources; merging results in response to the formatted query to the one or more content sources; merging results based at least in part on one or more user, source, content, and/or distribution channel ranking factors, while de-duplicating items according to known or perceived user or distributor preferences; formatting the results (i.e. characterizing a result set) for delivering to the user based on device or requester , 
the result set (Para. 47) including a first entity and a second entity, the first entity including a first entity identifier and the second entity including a second entity identifier (Para. 32, “Results lists are merged with a goal of placing the most relevant entries first for the user's convenience. To reduce the associated computational overhead, lists may not be merged based on an examination of every single entry. Rather, the lists may be merged based on an examination of a smaller number of entries from each list”, where entries of the list includes a first entity and a second entity); 
deduplicating a key set including a first fixed length key characterizing the first entity identifier in the first context, the key set further including a second fixed length key characterizing the second entity identifier in the first context (Para. 14; 64; 67, “Traditional de-duplication algorithms remove all duplicates based on a metadata field value or set of field values [Para. 14]. After individual results are received, the Merge Process 138 may merge the source-specific results according to a merging algorithm or program, which may include local ranking scores, source ordering values, source-specific general scores and/or other source factors as well as result-based ranking, such as relevancy or accuracy, and usage factors such as demographics, traffic patterns, user personalization and community values, etc. The Merge Process 138 may retain or remove duplicate results according to user, device and/or other preferences or processes that may be applied to the results [Para. 67]”. ; 
determining a first relevance score associated with the first context using the deduplicated key set including the first fixed length key and the second fixed length key (Para. 14; 31; 67, “A method of ranking search results may involve determining a relevance score for a resource (e.g., resource, website, image) in view of a query [Para. 31]. After individual results are received, the Merge Process 138 may merge the source-specific results according to a merging algorithm or program, which may include local ranking scores, source ordering values, source-specific general scores and/or other source factors as well as result-based ranking, such as relevancy or accuracy, and usage factors such as demographics, traffic patterns, user personalization and community values, etc. The Merge Process 138 may retain or remove duplicate results according to user, device and/or other preferences or processes that may be applied to the results [Para. 67]”. Thus, a first relevance score is being determined using the de-duplication algorithms); and 
providing the first relevance score (Fig. 6, Para. 17; 87, The combined results set contains items from Source A and items from Source B and is arranged by sorting the respective results items by their associated global score-if, as shown by 650. [Para. 87]. Formatting the results for delivering to the user based on device or requester characteristics; and returning the formatted results to the requester [Para. 17]”. Thus, the first relevance score is being provided to the requester shown in Fig. 6.).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-5, 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over REUTHER as applied above, in view of Lymberopoulos et al. (US 2011/0184936 A1), hereinafter Lymberopoulos. 
As to claims 2 and 15, the claims are rejected for the same reasons as claims 1 and 14 above. In addition, REUTHER does not explicitly discloses further comprising: combining the first entity identifier with the first context identifier into the first fixed length key; combining the second entity identifier with the first context identifier into the second fixed length key; and appending the first fixed length key and the second fixed length key into the key set. 
However in the same field of endeavor, Lymberopoulos discloses further comprising: combining the first entity identifier with the first context identifier into the first fixed length key; combining the second entity identifier with the first context identifier into the second fixed length key; and appending the first fixed length key and the second fixed length key into the key set (Para. 101-104, “Each search result in the hash table is represented by a pair of numbers (e.g., 08761A49, 0.4). The first number (e.g., "08761A49") corresponds to the hash value of the web address of the search result. This value is used to uniquely identify a search result and, .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of REUTHER such that the records of REURHER obtained from the result set are being de-duplicated by using the hash function to remove the duplicate entries from the search results as suggested by Lymberopoulos (Para. 79). One of the ordinary skill in the art would have motivated to make this modification in order to display most relevant search results instead of displaying duplicate and large set of results based on the ranking of the search results so that the system can utilize the time efficiently to retrieve, rank and display search results as suggested by Lymberopoulos (Para. 13-16; 92).


wherein the combining the first entity identifier with the first context identifier includes hashing the first entity identifier and the first context identifier into the first fixed length key; and wherein the combining the second entity identifier with the first context identifier includes hashing the second entity identifier and the first context identifier into the second fixed length key.
However in the same field of endeavor, Lymberopoulos discloses wherein the combining the first entity identifier with the first context identifier includes hashing the first entity identifier and the first context identifier into the first fixed length key; and wherein the combining the second entity identifier with the first context identifier includes hashing the second entity identifier and the first context identifier into the second fixed length key (Fig. 6, Para. 102, “This entry corresponds to the query "youtube" and thus, its first field contains the hash value of the string "youtube" (i.e., "95431A49"). The most popular search result for this query (most selected in the mobile community) points to the web address "http://www. youtube.com" and therefore the second field of this entry contains the hash value of this web address along with its ranking score (i.e., "08761A49, 0.4"). Similarly, the third field contains the hash and score information for the next most popular search result for this query (i.e., "98BA4311, 0.35")”, where hash value of the web address of the first field indicates hashing the first entity identifier and the first context identifier into the first fixed length key and hash value of the web address of the second field indicates hashing the second entity identifier and the first context identifier into the second fixed length key).


As to claims 4 and 17, the claims are rejected for the same reasons as claims 1 and 14 above. In addition, REUTHER does not explicitly discloses wherein the deduplicating further comprises: sorting, using at least one graphics processing unit, the key set including the first fixed length key and the second fixed length key.
However in the same field of endeavor, Lymberopoulos discloses wherein the deduplicating further comprises: sorting, using at least one graphics processing unit, the key set including the first fixed length key and the second fixed length key (Para. 103, “given a set of <query, link, score> triplets the hash table is generated as follows. For every unique query in the set of triplets, the Community-Based Mobile Search Cache identifies all the links associated to this query. An entry is created in the hash table for the query and search results are added in descending order of score. If more than two links are associated to the same query, additional .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of REUTHER such that the records of REURHER obtained from the result set are being de-duplicated by using the hash function to remove the duplicate entries from the search results as suggested by Lymberopoulos (Para. 79). One of the ordinary skill in the art would have motivated to make this modification in order to display most relevant search results instead of displaying duplicate and large set of results based on the ranking of the search results so that the system can utilize the time efficiently to retrieve, rank and display search results as suggested by Lymberopoulos (Para. 13-16; 92).

As to claims 5 and 18, the claims are rejected for the same reasons as claims 4 and 17 above. In addition, REUTHER does not explicitly discloses wherein the deduplicating further comprises: determining, using the at least one graphics processing unit, a boundary of a first region of the sorted key set including the first fixed length key and the second fixed length key, the first region including a contiguous sequence of a first identical value; and determining the deduplicated key set including the first fixed length key and the second fixed length key by including a single occurrence of the first identical value.
wherein the deduplicating further comprises: determining, using the at least one graphics processing unit, a boundary of a first region of the sorted key set including the first fixed length key and the second fixed length key (Para. 103, “given a set of <query, link, score> triplets the hash table is generated as follows. For every unique query in the set of triplets, the Community-Based Mobile Search Cache identifies all the links associated to this query. An entry is created in the hash table for the query and search results are added in descending order of score. If more than two links are associated to the same query, additional entries are created in the hash table by properly setting the second argument of the hash function (e.g., ("youtube", 0) and ("youtube", 1) as illustrated in FIG. 6)”. Thus, the hash values such as the first fixed length key and the second fixed length key are being sorted), 
the first region including a contiguous sequence of a first identical value; and determining the deduplicated key set including the first fixed length key and the second fixed length key by including a single occurrence of the first identical value (Para. 104, “It is interesting to note that many popular search results are shared across a large number of queries. For instance, in the example hash table shown in FIG. 6, the search result that corresponds to the web address "http:// www.youtube.com" is linked to three different queries (illustrated by the hash value of "08761A49"). In general, an evaluation of real-world data obtained from the search histories of a large community of mobile devices indicates that only approximately 60% of the search results that appear in the <query, link, score> triplets are unique. These factors are considered in the form of the hash table described above avoiding duplicate .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of REUTHER such that the records of REURHER obtained from the result set are being de-duplicated by using the hash function to remove the duplicate entries from the search results as suggested by Lymberopoulos (Para. 79). One of the ordinary skill in the art would have motivated to make this modification in order to display most relevant search results instead of displaying duplicate and large set of results based on the ranking of the search results so that the system can utilize the time efficiently to retrieve, rank and display search results as suggested by Lymberopoulos (Para. 13-16; 92).

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, REUTHER does not explicitly discloses wherein the first entity and the second entity include a hashtag, a profile identifier, a user identifier, a theme, an emoji, a site, a uniform resource locator, and/or an organization.
However in the same field of endeavor, Lymberopoulos discloses wherein the first entity and the second entity include a hashtag, a profile identifier, a user identifier, a theme, an emoji, a site, a uniform resource locator, and/or an organization (Para. 103, “For every unique query in the set of triplets, the Community-.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of REUTHER such that the records of REURHER obtained from the result set are being de-duplicated by using the hash function to remove the duplicate entries from the search results as suggested by Lymberopoulos (Para. 79). One of the ordinary skill in the art would have motivated to make this modification in order to display most relevant search results instead of displaying duplicate and large set of results based on the ranking of the search results so that the system can utilize the time efficiently to retrieve, rank and display search results as suggested by Lymberopoulos (Para. 13-16; 92).


wherein the first fixed length key is a first unique identifier corresponding to a first combination of the first entity identifier and the first context identifier, and the second fixed length key is a second unique identifier corresponding to a second combination of the second entity identifier and the first context identifier.
However in the same field of endeavor, Lymberopoulos discloses wherein the first fixed length key is a first unique identifier corresponding to a first combination of the first entity identifier and the first context identifier, and the second fixed length key is a second unique identifier corresponding to a second combination of the second entity identifier and the first context identifier (Para. 101, “Each search result in the hash table is represented by a pair of numbers (e.g., 08761A49, 0.4). The first number (e.g., "08761A49") corresponds to the hash value of the web address of the search result. This value is used to uniquely identify a search result and, as described in further detail below, is used as a pointer to retrieve the information associated to the search result (short description, web address etc.) from the query cache”, Thus, the first fixed length key is a first unique identifier and the second fixed length key is a second unique identifier.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of REUTHER such that the records of REURHER obtained from the result set are being de-duplicated by using the hash function to remove the duplicate entries from the search results as suggested by Lymberopoulos (Para. 79). One of the ordinary skill in the art would have 

As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, REUTHER does not explicitly discloses wherein the providing further comprises: transmitting, to a client application, the first relevance score associated with the first context; and providing, within a graphical user interface display space of the client application and using the first relevance score, the first context.
However in the same field of endeavor, Lymberopoulos discloses wherein the providing further comprises: transmitting, to a client application, the first relevance score associated with the first context; and providing, within a graphical user interface display space of the client application and using the first relevance score, the first context (Fig. 6, Para. 17; 61; 87; 102, “The combined results set contains items from Source A and items from Source B and is arranged by sorting the respective results items by their associated global score-if, as shown by 650. [Para. 87]. Formatting the results for delivering to the user based on device or requester characteristics; and returning the formatted results to the requester [Para. 17]. The second field of this entry contains the hash value of this web address along with its ranking score (i.e., "08761A49, 0.4"). Similarly, the third field contains the hash and score information for the next most popular search result for this query (i.e., "98BA4311, .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of REUTHER such that the records of REURHER obtained from the result set are being de-duplicated by using the hash function to remove the duplicate entries from the search results as suggested by Lymberopoulos (Para. 79). One of the ordinary skill in the art would have motivated to make this modification in order to display most relevant search results instead of displaying duplicate and large set of results based on the ranking of the search results so that the system can utilize the time efficiently to retrieve, rank and display search results as suggested by Lymberopoulos (Para. 13-16; 92).

As to claim 11, the claim is rejected for the same reasons as claim 1 above. In addition, REUTHER does not explicitly discloses further comprising: combining the first entity identifier with the first context identifier into the first fixed length key; combining the second entity identifier with the first context identifier into the second fixed length key; and appending the first fixed length key and the second fixed length key into the key set; wherein the social media dataset includes a first record stored in a first row and a second record stored in a second row, the first row and the second row including a first field; wherein the first record includes the first entity and the second record includes the second entity; wherein the first field includes a first property corresponding to the first context; wherein the combining the first entity identifier with the first context identifier includes hashing the first entity identifier and the first context identifier into the first fixed length key; wherein the combining the second entity identifier with the first context identifier includes hashing the second entity identifier and the first context identifier into the second fixed length key; wherein the deduplicating further comprises: sorting, using at least one graphics processing unit, the key set including the first fixed length key and the second fixed length key; determining, using the at least one graphics processing unit, a boundary between a first region of the sorted key set including the first fixed length key and the second fixed length key, the first region including a contiguous sequence of a first identical value; and determining the deduplicated key set including the first fixed length key and the second fixed length key by including a single occurrence of the first identical value; and wherein the providing further comprises: transmitting, from a distributed processing cluster, the first relevance score associated with the first context.
However in the same field of endeavor, Lymberopoulos discloses further comprising: combining the first entity identifier with the first context identifier into the first fixed length key; combining the second entity identifier with the first context identifier into the second fixed length key; and appending the first fixed length key and the second fixed length key into the key set (Para. 101-104, “Each search result in the hash table is represented by a pair of numbers (e.g., 08761A49, 0.4). The first number (e.g., "08761A49") corresponds to the hash value of the web address of the search result. This value is used to uniquely identify a search result and, as described in further detail below, is used as a pointer to retrieve the information ; 
wherein the social media dataset includes a first record stored in a first row and a second record stored in a second row, the first row and the second row including a first field; wherein the first record includes the first entity and the second record includes the second entity; wherein the first field includes a first property corresponding to the first context (Para. 61, “the Community-Based Mobile Search Cache is aware of when and how many times the user selects a link after a given query is submitted. The Community-Based Mobile Search Cache uses this information to incrementally update the ranking score of the cached search results to offer a personalized search experience to individual users. As such, results that are more relevant are displayed higher on the list of search results displayed on the display device 240 by the result display module 235 in response to the user query”. Para. 101, “The first number (e.g., "08761A49") corresponds to the hash value of the web address of the search result. This value is used to uniquely identify a search result and, as ; 
wherein the combining the first entity identifier with the first context identifier includes hashing the first entity identifier and the first context identifier into the first fixed length key; wherein the combining the second entity identifier with the first context identifier includes hashing the second entity identifier and the first context identifier into the second fixed length key (Fig. 6, Para. 102, “This entry corresponds to the query "youtube" and thus, its first field contains the hash value of the string "youtube" (i.e., "95431A49"). The most popular search result for this query (most selected in the mobile community) points to the web address "http://www. youtube.com" and therefore the second field of this entry contains the hash value of this web address along with its ranking score (i.e., "08761A49, 0.4"). Similarly, the third field contains the hash and score information for the next most popular search result for this query (i.e., "98BA4311, 0.35")”, where hash value of the web address of the first field indicates hashing the first entity identifier and the first context identifier into the first fixed length key and hash value of the web address of the second field indicates hashing the second entity identifier and the first context identifier into the second fixed length key); 
wherein the deduplicating further comprises: sorting, using at least one graphics processing unit, the key set including the first fixed length key and the second fixed length key (Para. 103, “given a set of <query, link, score> triplets the hash table is generated as follows. For every unique query in the set of triplets, the Community-Based Mobile Search Cache identifies all the links associated to this query. An entry is created in the hash table for the query and search results are added in descending order of score. If more than two links are associated to the same query, additional entries are created in the hash table by properly setting the second argument of the hash function (e.g., ("youtube", 0) and ("youtube", 1) as illustrated in FIG. 6)”. Thus, the hash values such as the first fixed length key and the second fixed length key are being sorted); 
determining, using the at least one graphics processing unit, a boundary between a first region of the sorted key set including the first fixed length key and the second fixed length key, the first region including a contiguous sequence of a first identical value; and determining the deduplicated key set including the first fixed length key and the second fixed length key by including a single occurrence of the first identical value (Para. 104, “It is interesting to note that many popular search results are shared across a large number of queries. For instance, in the example hash table shown in FIG. 6, the search result that corresponds to the web address "http:// www.youtube.com" is linked to three different queries (illustrated by the hash value of "08761A49"). In general, an evaluation of real-world data obtained from the search histories of a large community of mobile devices indicates that only approximately 60% of the search results that appear in the <query, link, score> triplets are unique. These factors are considered in the form of the hash table described above avoiding duplicate storage of search results. In particular, as described above, each ; and 
wherein the providing further comprises: transmitting, from a distributed processing cluster, the first relevance score associated with the first context (Fig. 6, Para. 17; 61; 87; 102, “The combined results set contains items from Source A and items from Source B and is arranged by sorting the respective results items by their associated global score-if, as shown by 650. [Para. 87]. Formatting the results for delivering to the user based on device or requester characteristics; and returning the formatted results to the requester [Para. 17]. The second field of this entry contains the hash value of this web address along with its ranking score (i.e., "08761A49, 0.4"). Similarly, the third field contains the hash and score information for the next most popular search result for this query (i.e., "98BA4311, 0.35") [Para. 102]”. Therefore the ranking score such as the first relevance score is also being provided to the client with the hash value).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of REUTHER such that the records of REURHER obtained from the result set are being de-duplicated by using the hash function to remove the duplicate entries from the search results as suggested by Lymberopoulos (Para. 79). One of the ordinary skill in the art would have motivated to make this modification in order to display most relevant search results instead of displaying duplicate and large set of results based on the ranking of the 

As to claim 12, the claim is rejected for the same reasons as claim 1 above. In addition, REUTHER does not explicitly discloses wherein the query further comprises: receiving data characterizing the query of the social media dataset; and determining the result set including the first entity and the second entity by executing the query on the social media dataset; wherein a first record associated with the first entity includes the first entity identifier and the first context and a second record associated with the second entity includes the second entity identifier and the first context.
However in the same field of endeavor, Lymberopoulos discloses wherein the query further comprises: receiving data characterizing the query of the social media dataset; and determining the result set including the first entity and the second entity by executing the query on the social media dataset; wherein a first record associated with the first entity includes the first entity identifier and the first context and a second record associated with the second entity includes the second entity identifier and the first context (Para. 61, “the Community-Based Mobile Search Cache is aware of when and how many times the user selects a link after a given query is submitted. The Community-Based Mobile Search Cache uses this information to incrementally update the ranking score of the cached search results to offer a personalized search experience to individual users. As such, results that are more relevant are displayed higher on the list of search results displayed on the display .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of REUTHER such that the records of REURHER obtained from the result set are being de-duplicated by using the hash function to remove the duplicate entries from the search results as suggested by Lymberopoulos (Para. 79). One of the ordinary skill in the art would have motivated to make this modification in order to display most relevant search results instead of displaying duplicate and large set of results based on the ranking of the search results so that the system can utilize the time efficiently to retrieve, rank and display search results as suggested by Lymberopoulos (Para. 13-16; 92).


further comprising: combining the first entity identifier with the first context identifier into the first fixed length key; combining the second entity identifier with the first context identifier into the second fixed length key; appending the first fixed length key and the second fixed length key into the key set; receiving, by a query proxy, the query; and executing, using a distributed processing cluster including a plurality of nodes, the query; wherein the result set of the query is received by the query proxy; wherein the first entity identifier and the first context identifier are combined into the first fixed length key using the distributed processing cluster; wherein the second entity identifier and the first context identifier are combined into the second fixed length key using the distributed processing cluster; wherein the first fixed length key and the second fixed length key are appended into the key set using the distributed processing cluster; wherein the deduplicated key set including the first fixed length key and the second fixed length key is deduplicated using at least one graphics processing unit; wherein the first relevance score is determined using the distributed processing cluster.
However in the same field of endeavor, Lymberopoulos discloses further comprising: combining the first entity identifier with the first context identifier into the first fixed length key; combining the second entity identifier with the first context identifier into the second fixed length key; appending the first fixed length key and the second fixed length key into the key set (Para. 101-104, “Each search result in the hash table is represented by a pair of numbers (e.g., 08761A49, ; 
receiving, by a query proxy, the query; and executing, using a distributed processing cluster including a plurality of nodes, the query; wherein the result set of the query is received by the query proxy; wherein the first entity identifier and the first context identifier are combined into the first fixed length key using the distributed processing cluster; wherein the second entity identifier and the first context identifier are combined into the second fixed length key using the distributed processing cluster; wherein the first fixed length key and the second fixed length key are appended into the key set using the distributed processing cluster(Para. 61, “the Community-Based Mobile Search Cache is aware of when and how many times the user selects a link after a given query is submitted. The ; wherein the deduplicated key set including the first fixed length key and the second fixed length key is deduplicated using at least one graphics processing unit; wherein the first relevance score is determined using the distributed processing cluster (Para. 14; 31; 67, “Traditional de-duplication algorithms remove all duplicates based on a metadata field value or set of field values [Para. 14]. A method of ranking search results may involve determining a relevance score for a resource (e.g., resource, website, image) in view of a query [Para. 31]. After individual results are received, the Merge Process 138 may merge the source-specific results according to a merging algorithm or program, which may include local ranking scores, source ordering values, source-specific general scores and/or other source factors as well as result-based ranking, such as relevancy or accuracy, and usage .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of REUTHER such that the records of REURHER obtained from the result set are being de-duplicated by using the hash function to remove the duplicate entries from the search results as suggested by Lymberopoulos (Para. 79). One of the ordinary skill in the art would have motivated to make this modification in order to display most relevant search results instead of displaying duplicate and large set of results based on the ranking of the search results so that the system can utilize the time efficiently to retrieve, rank and display search results as suggested by Lymberopoulos (Para. 13-16; 92).

Allowable Subject Matter
6.	As to claims 6 and 19, claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leffingwell et al. (US 2008/0147641 A1) teaches method for prioritizing search results retrieved in response to a computerized search query.
Stoop et al. (US 2018/0101540 A1) teaches diversifying media search results on online social networks.
Gross et al. (US 2006/0064411 A1) teaches method for ranking search results based on a series of attributes derived from the behavior of past searchers.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the 

/M.S.B./Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167